USCA11 Case: 21-14379    Document: 28-1     Date Filed: 12/27/2022   Page: 1 of 2




                                                  [DO NOT PUBLISH]
                                   In the
                United States Court of Appeals
                        For the Eleventh Circuit

                          ____________________

                                No. 21-14379
                          Non-Argument Calendar
                          ____________________

       UNITED STATES OF AMERICA,
                                                      Plaintiff-Appellee,
       versus
       ERICK ORLANDO VILLACORTA,


                                                  Defendant-Appellant.


                          ____________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                 D.C. Docket No. 4:19-cr-00389-AKK-GMB-1
                          ____________________
USCA11 Case: 21-14379     Document: 28-1     Date Filed: 12/27/2022    Page: 2 of 2




       2                      Opinion of the Court               21-14379


       Before JORDAN, ROSENBAUM, and JILL PRYOR, Circuit Judges.
       PER CURIAM:
              The Government’s motion to dismiss this appeal pursuant
       to the appeal waiver in Appellant’s plea agreement is GRANTED.
       See United States v. Bushert, 997 F.2d 1343, 1350-51 (11th Cir.
       1993) (sentence appeal waiver will be enforced if it was made
       knowingly and voluntarily); United States v. Bascomb, 451 F.3d
       1292, 1297 (11th Cir. 2006) (appeal waiver “cannot be vitiated or
       altered by comments the court makes during sentencing”); United
       States v. Grinard-Henry, 399 F.3d 1294, 1296 (11th Cir.
       2005) (waiver of the right to appeal includes waiver of the right to
       appeal difficult or debatable legal issues or even blatant error).